[provenfieldslogo.jpg]

 

Amendment to WIPA dated 7/26/2013

 

It is hereby agreed upon by the signing parties below that a time extension to
12/31/2013 shall be granted PFE-Jack County Prospect, LLC to fund $1,590,950 for
the drilling of 1 well and 1 Disposal well. A 90 day additional extension will
be granted upon Santa Fe’s approval.

 

PFE-JCP will wire this amount for a completed well, with the understanding that
if a decision is made by SFPI not to complete the well, i.e. declare it a dry
hole, that the money over and above the dry hole and plugging cost will be wired
back to PFE-JCP within 30 days of the plugging of the well. However, the time
may be extended should SFPI not have received all cost invoices prior to the
above 30 days date. The extension would be no longer than a total of 60 days.

 

The signing parties acknowledge that the PPM being prepared by Shartsis Friese
for PFE-JCP will be for 3 wells to be drilled on the 320 acre Letz Lease. The
wells will be drilled under the same Turnkey arrangement as established for the
Letz #1 well unless a change in the amount is agreed upon, either up or down,
and mutually agreed upon.

 

It is further agreed that the remaining drilling sites on the Letz Lease,
presumably 5 more sites if full funding of the $5,400,000 PPM is achieved, will
be offered to Proven Fields Energy LLC on a right of first refusal basis.

 

SFPI further agrees to a reduction of their WI from 24% to 23% and a subsequent
increase in PFE-JCP’s WI from 76% to 77%. This increase has been granted to
PFE-JCP to help defray the cost of marketing the PPM through wholesalers that
are to be paid with those WIs by PFE-JCP.

 

Finally it is agreed that SFPI is increasing its’ estimate of Lease Operating
Expenses to operate the Letz #1 and subsequent wells drilled on the Letz Lease
from 12.5% to 15%. It is understood that this is an estimate only and will
change from time to time.

 

ACCEPTED:

 

SANTA FE PETROLEUM, INC

 

__/s/ Tom Griffin, President_______ DATE___November 11, 2013

 

PFE-JACK COUNTY PROSPECT, LLC

 

_/s/ John F. Ward_________________ DATE_ November 11, 2013__

 

 

 

 



“Our Mission - American Oil First”™

Our belief---

“Success for the most part attends those who act boldly, not those who weigh
everything”